Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE submission filed on 10/27/2022 and claims filed 09/28/2022 have been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2018, 11/27/2019, 02/24/2020, and 03/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Amendment
3.	The amendment filed 09/28/2022 has been entered. Currently, claims 1-8, 10-13, and 21-30  remain pending in the application. Independent claims 1, 11, and 21 were amended by the Applicant, without the addition of new matter, to include further narrowing limitations. Additionally, claims 21 and 30 have been amended to correct previous claim objections and 35 USC 112(b) rejections that were set forth in the Final Office Action mailed 08/02/2022.
Response to Arguments
Applicant’s amendments to independent claims 1, 11, and 21 are sufficient to overcome the previous 35 USC § 103 rejection recited in the Final Office Action mailed 08/02/2022.
Applicant’s arguments, see Remarks on Pages 9-13, and amendments filed 09/28/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following prior art of the record: Beltz (U.S. Patent No. 1733933), Donohue (U.S. Patent No. 5020524), Jeong (KR 20130027807 A) (with evidenced by JamesSpring (Spring & Wire Co., Compression Spring Uses, https://www.jamesspring.com/news/what-are-compression-springs/, 03/09/2015)), Kanamoto et al. (U.S. patent No. 4220334), and Lindemann (U.S. Patent No. 4677971).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “coupling” in claims 11-12, 21-22, 24, and 27; “first coupling member” and “second coupling member” in claims 12-13, and 27-29; “rigid coupling support members” in claim 4-8 and 25-29. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “member” is an equivalent placeholder for the word “means”. For examination purposes, “coupling” in claims 11-12, 21-22, 24, and 27 is interpreted as “spring-type coupling member is a compressible coil spring 140c” (Specification, Page 11, Paragraph 41). For examination purposes, “first coupling member” and “second coupling member” in claims 12-13, and 27-29 is interpreted as “spring-type coupling member is a compressible coil spring 140c” (Specification, Page 11, Paragraph 41). For examination purposes, “rigid coupling support members” in claim 4-8 and 25-29 is interpreted as a “rigid point of attachment for the first and second coupling, which attaches via a pivot pin or joint, a ball-and socket joint, a stud” (Specification, Pages 8-9, Paragraphs 35-36).   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-13, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-6 and claim 11, lines 4-5 recite the limitation "the metacarpophalangeal and proximal interdigital joints".  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the metacarpophalangeal and proximal interdigital joints” to read --a metacarpophalangeal and proximal interdigital joint--.
Claim 1, line 8 and claim 11, line 9 recite the limitation “the proximal and distal interdigital joints”. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the proximal and distal interdigital joints” to read --the proximal interdigital joint and a distal interdigital joint--.
Claim 11, line 17 and claim 21, line 21 recite the limitation “the event”. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the event” to read --an event--.
Claims 2-8, 10, 12-13, and 22-30 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13, 21-25 and 30, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Beltz (U.S. Patent No. 1733933) in view of Donohue (U.S. Patent No. 5020524) and in further view of Jeong (KR 20130027807 A) as evidenced by JamesSpring (Spring & Wire Co., Compression Spring Uses, https://www.jamesspring.com/news/what-are-compression-springs/, 03/09/2015).
Regarding claim 1, Beltz discloses a brace 17,18,19 (Page 1, lines 76-81 and Figure 1, shield for finger with pair of rings 17,18 and connected by suitable flexible means 19 to permit finger bending) for human hands, the brace 17,18,19 comprising: a proximal band 18 (Page 1, line 76-81 and Figure 1, proximal ring 18); a distal band 17 (Page 1, line 76-81 and Figure 1, distal ring 17); and a coupling 19 (Page 1, line 76-81 and Figure 1, flexible means 19 connecting rings 17,18) attached to each of the proximal band 18 and the distal band 17,
However, Beltz fails to explicitly disclose the brace for preventing injuries to annular pulley ligaments; the proximal band configured and dimensioned to be worn encircling a proximal phalanx portion of a finger of a human hand in a position overlying and supporting an annular pulley ligament of the proximal phalanx without interfering with flexion of a metacarpophalangeal and proximal interdigital joint; the distal band dimensioned to be worn on a middle phalanx portion of the finger without interfering with flexion of the proximal interdigital joint and a distal interdigital joint; the coupling permitting linear movement along an axis of elongation of the proximal and distal bands, the coupling comprising a compressible coil spring being positioned to be compressed during flexion of the finger and dimensioned to be in a relaxed state in which coils of the compressible coil spring are in a non-abutting relationship when the proximal and distal bands are separated by a distance corresponding to a distance between the proximal and distal bands when the brace is worn on the finger's proximal and middle phalanx portions, to provide a biasing force that varies according to the degree of flexion of the finger for biasing the proximal band away from the distal band to promote retention of the proximal band in the position overlying the annular pulley ligament of the proximal phalanx during flexion of the finger.
Jeong (and as evidenced by JamesSpring) teaches an analogous coupling 10 (Page 2/17, Paragraphs 6-7 and Figure 2, linear spring 10 is coupled between proximal and distal parts 10,20 to allow joint flexion) permitting linear movement along an axis of elongation (Page 2/17, Paragraphs 6-7 and Figure 2, linear spring 10 is a compression spring 100 that provides a resistance when undergoing linear movement along an axis of elongation between upper fixing part 20 and lower fixing part 30 when the joint is flexed) of the analogous proximal and distal parts 20,30 (Page 2/17, Paragraph 5, upper fixing part 20 and lower fixing part 30), the analogous coupling 100 comprising a compressible coil spring 10 (Page 2/17, Paragraphs 6-7 and Figure 2, linear compression spring 10) being positioned to be compressed during flexion and dimensioned to be in a relaxed state (Page 2/17, Paragraphs 6-7 and Figure 2, linear spring 10 is compressed as the user bends the arm, provide an assisting force to allow the user's arm to be stretched back to a relaxed state by the restoring force) in which coils of the compressible coil spring are in a non-abutting relationship (Jeong as evidenced by JamsesSpring, Paragraphs 2-3: compression springs are open-coiled when relaxed but when the compression spring is pressed on its axis such as during the joint flexion of Jeong, the coils push tight against one another) when the analogous proximal and distal parts 20,30  are separated by a distance (Page 2/17, Paragraphs 6-7 and Figure 2, restoring force returns spring 10 to relaxed state with upper and lower fixing parts 20,30 separated a distance apart corresponding to an extended joint position) corresponding to a distance between the analogous proximal and distal parts 20,30, to provide a biasing force that varies according to the degree of flexion of the finger for biasing the proximal part 20 away from the distal part 30 to promote retention of the proximal part 20.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the coupling of Beltz, so that the coupling is a compression spring that permits linear movement along an axis of elongation of the proximal and distal during flexion of the finger and relaxed with non-abutting coils during finger extension for biasing the proximal band away from the distal band to promote retention of the proximal band to provide a biasing force that varies according to the degree of flexion of the finger for biasing the proximal band away from the distal band to promote retention of the proximal band, as taught by Jeong (and evidenced by JamesSpring), in order to provide an improved finger brace with an enhanced coupling compression spring that is relaxed when the joint is extended and compresses when the joint is flexed for providing a desired passive restoring force back to joint extension (Jeong, Page 2/17, Paragraphs 6-7). 
However, the combination of Beltz in view of Jeong(and as evidenced by JamesSpring) fails to explicitly disclose the brace for preventing injuries to annular pulley ligaments; the proximal band configured and dimensioned to be worn encircling a proximal phalanx portion of a finger of a human hand in a position overlying and supporting an annular pulley ligament of the proximal phalanx without interfering with flexion of a metacarpophalangeal and proximal interdigital joint; the distal band dimensioned to be worn on a middle phalanx portion of the finger without interfering with flexion of the proximal interdigital joint and a distal interdigital joint.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’ preventing injuries to surrounding annular pulley ligaments) for preventing injuries to annular pulley ligaments of human hands; the analogous proximal band 98 (Col. 7, line 61, proximal band 98 encircles proximal phalanx 102 without interfering with metacarpophalangeal and proximal interdigital joints) configured and dimensioned to be worn encircling a proximal phalanx portion 102 of a finger of a human hand in a position overlying and supporting an annular pulley ligament of the proximal phalanx 102 without interfering with flexion of a metacarpophalangeal and proximal interdigital joints; the analogous distal band 96 (Col. 7, line 61, distal band 96 worn on middle phalanx 104 without interfering with distal and proximal interdigital joints) dimensioned to be worn on a middle phalanx portion 104 of the finger without interfering with flexion of the proximal interdigital joint and a distal interdigital joint.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a position of the proximal band and a position of the distal band of Beltz in view of Jeong (and evidenced by JamesSpring), so that the proximal band encircles the proximal phalanx, the distal band is worn on a middle phalanx, as taught by Donohue, in order to provide an improved finger brace with an improved proximal and distal bands encircling the proximal and middle phalanx for preventing injury to the PIP joint via the bands providing increased support during joint flexion (Donohue, Col. 8, lines 9-12). 
Regarding claim 2, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue discloses the invention as described above. Beltz further discloses wherein each of the proximal and distal bands 18,17 (Page 1, line 76-81 and Figure 1, proximal and distal rings 18,17) comprises a ring.
However, the combination of Beltz in view of Jeong(and evidenced by JamesSpring) in view of Donohue fails to explicitly disclose wherein each of the proximal and distal bands comprises a ring of elastic material.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) wherein each of the analogous proximal 98 and analogous distal bands 96 (Col. 7, line 61) comprises a ring of elastic material (Col. 2, lines 28-32, band portions 96,98 are formed from foam rubber covered by a flexible outer layer which are considered to be comprised of a ring of elastic material).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a material of the proximal band and distal bands of Beltz in view of Jeong(and evidenced by JamesSpring) in view of Donohue, so that the bands are a ring of elastic material, as taught by Donohue, in order to provide an improved finger brace with proximal and distal bands that elastically wrap around a proximal and middle phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32). 
Regarding claim 3, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue discloses the invention as described above and further discloses wherein the coupling (Modification of Figure 1 of Beltz in view of Page 2/17, Paragraphs 6-7 of  Jeong as evidenced by Paragraphs 2-3 of JamesSpring in view of Col. 7, lines 4, and 52-54 of Donohue: modifying the flexible coupling 19 of Beltz for compression coil spring that are not abutting during extension and abutting during flexion of the joint, as taught by spring 10 of Jeong and evidenced by JamesSpring, so that there is a biasing force that varies according to degree of flexion, thereby limiting movement of middle phalanx relative to proximal phalanx to predetermined range of motion to avoid injury to annular pulley ligaments, when the proximal and distal bands are worn on the proximal and distal phalanx, as taught by Donohue) is configured to limit movement of the middle phalanx relative to the proximal phalanx to a predetermined range of motion (Modification of Figure 1 of Beltz in view of Page 2/17, Paragraphs 6-7 of  Jeong as evidenced by Paragraphs 2-3 of JamesSpring in view of Col. 7, lines 4, and 52-54 of Donohue ring) for avoiding tearing of the annular pulley ligament due to separation of a flexor tendon of the finger from a respective phalanx portion, when the proximal and distal bands (Modification of Figure 1 of Beltz in view of Figure 6 of Donohue, modifying the proximal ring 18 of Beltz to be located on the proximal phalanx, as taught by Donohue’s proximal band 98, and modifying the distal ring 17 of Beltz to be located on the middle phalanx, as taught by Donohue’s distal band 96) are worn on the proximal and middle phalanx portions, respectively, of the finger.
Regarding claim 4, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue discloses the invention as described above. Beltz further discloses wherein each of the proximal band 18 and the distal band 17 comprises: a respective ring (Page 1, lines 76-81).
However, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue fails to explicitly disclose wherein each of the proximal band and the distal band comprises: a respective ring of elastic material supporting a pair of rigid coupling support members disposed at diametrically opposed positioned about a periphery of the respective ring.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) wherein each of the analogous proximal band 98 and analogous distal band 96 comprises: an analogous respective ring (Col. 7, line 61 and Figure 6, proximal and distal rings 98,96) of elastic material (Col. 2, lines 28-32, band portions 96,98 are formed from foam rubber covered by a flexible outer layer which are considered to be comprised of a ring of elastic material) supporting (Col. 2, line 32, flexible but stiffer outer layer of the band may carry the connecting element rigidly attached to it) a pair of rigid coupling support member 54’, 54’’ (Col. 7, line 4 and Col. 8, line 7, connecting elements 54’, 54’’ rigidly attached to band portions 96,98 on lateral sides of digit and provide a rigid coupling for the compression spring 100; this is the structure as defined by the 112f analysis above) disposed at diametrically opposed positioned about a periphery (Col. 7, line 4 and Col. 8, line 7, connecting elements 54’, 54’’ on periphery of band portions 96,98 on lateral sides of digit) of the analogous respective ring 96,98.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a material of the proximal and distal bands and a connection between the coupling and the respective bands of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue, so that each of the proximal and distal band rings are formed from elastic material and each include rigid coupling support members at diametrically opposed positions about a periphery of each respective ring, as taught by Donohue, in order to provide an improved finger brace with enhanced attachment of the coupling to the proximal and distal bands which are able to elastically wrap around a proximal and middle phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32).
Regarding claim 11, Beltz discloses a brace 17,18,19 (Page 1, lines 76-81 and Figure 1, shield for finger with pair of rings 17,18 and connected by suitable flexible means 19 to permit finger bending) for human hands, the brace 17,18,19 comprising: a proximal band 18 (Page 1, line 76-81 and Figure 1, proximal ring 18); a distal band 17 (Page 1, line 76-81 and Figure 1, distal ring 17); and a coupling 19 (Page 1, line 76-81 and Figure 1, flexible means 19 having first and second ends connecting to rings 17,18; This is an equivalent structure as defined by the 112f analysis above) having a first end attached to the proximal band 18 and a second end attached to the distal band 17.
However, Beltz fails to explicitly disclose the brace for preventing injuries to annular pulley ligaments; the proximal band dimensioned to receive a proximal phalanx portion of a finger of a human hand without interfering with flexion of a metacarpophalangeal and proximal interdigital joint, and to brace a flexor tendon of the finger against separation from the proximal phalanx sufficient to cause tearing of an annular pulley ligament of the proximal phalanx; the distal band dimensioned to receive a middle phalanx portion of the finger without interfering with flexion of the proximal interdigital joint and a distal interdigital joint; the coupling attached in a manner to resist linear movement of the first end toward the second end and to limit movement of the middle phalanx relative to the proximal phalanx to a predetermined range of motion for avoiding tearing of the annular pulley ligament when the proximal and distal bands are worn on the proximal and middle phalanx portions, respectively, of the finger, the coupling being operable to restore at least one of the proximal and distal bands to at least one preferred position on the finger in an event of shifting of said at least one of the proximal and distal bands along the finger.
Jeong teaches the analogous coupling 10 (Page 2/17, Paragraphs 6-7 and Figure 2, linear spring 10 is coupled between proximal and distal parts 10,20 to allow joint flexion) attached in a manner to resist linear movement (Page 2/17, Paragraphs 6-7 and Figure 2, linear spring 10 is a compression spring 100 that provides a resistance when undergoing linear movement along an axis of elongation between upper fixing part 20 and lower fixing part 30 when the joint is flexed to a predetermined range of flexion) of the analogous first end (Page 2/17, Paragraphs 6-7 and Figure 2, first end of compression spring 10 on proximal portion 20) toward the analogous second end (Page 2/17, Paragraphs 6-7 and Figure 2, second end of compression spring 10 on distal portion 30) and to limit movement of a distal part 30 (Page 2/17, Paragraphs 6-7 and Figure 2) relative to a proximal part 20 (Page 2/17, Paragraphs 6-7 and Figure 2) to a predetermined range of motion.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the coupling of Beltz, so that the coupling is the attached in a manner to resist linear movement of the first end toward the second end and to limit movement of the distal band relative to the proximal band to a predetermined range of motion, as taught by Jeong, in order to provide an improved finger brace with an enhanced coupling compression spring that is relaxed when the joint is extended and compresses when the joint is flexed for providing a desired passive restoring force back to joint extension (Jeong, Page 2/17, Paragraphs 6-7). 
However, the combination of Beltz in view of Jeong fails to explicitly disclose the brace for preventing injuries to annular pulley ligaments; the proximal band dimensioned to receive a proximal phalanx portion of a finger of a human hand without interfering with flexion of a metacarpophalangeal and proximal interdigital joint, and to brace a flexor tendon of the finger against separation from the proximal phalanx sufficient to cause tearing of an annular pulley ligament of the proximal phalanx; the distal band dimensioned to receive a middle phalanx portion of the finger without interfering with flexion of the proximal interdigital joint and a distal interdigital joint; the coupling for avoiding tearing of the annular pulley ligament when the proximal and distal bands are worn on the proximal and middle phalanx portions, respectively, of the finger, the coupling being operable to restore at least one of the proximal and distal bands to at least one preferred position on the finger in an event of shifting of said at least one of the proximal and distal bands along the finger.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’ preventing injuries to surrounding annular pulley ligaments) for preventing injuries to annular pulley ligaments of human hands; the analogous proximal band 98 (Col. 7, line 61, proximal band 98 encircles proximal phalanx 102 bracing flexor tendon, and without interfering with metacarpophalangeal and proximal interdigital joints) dimensioned to receive a proximal phalanx portion 102 of a finger of a human hand without interfering with flexion of a metacarpophalangeal and proximal interdigital joint, and to brace a flexor tendon of the finger against separation from the proximal phalanx 102 sufficient to cause tearing of an annular pulley ligament of the proximal phalanx 102; the analogous distal band 96 (Col. 7, line 61, distal band 96 worn on middle phalanx 104 without interfering with distal and proximal interdigital joints) dimensioned to receive a middle phalanx portion 104  of the finger without interfering with flexion of the proximal interdigital joint and a distal interdigital joint.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a position of the proximal band and a position of the distal band of Beltz in view of Jeong, so that the proximal band encircles the proximal phalanx, the distal band is worn on a middle phalanx, as taught by Donohue, in order to provide an improved finger brace with an improved proximal and distal bands encircling the proximal and middle phalanx for preventing injury to the PIP joint via the bands providing increased support during joint flexion (Donohue, Col. 8, lines 9-12). 
Therefore, the combination of Beltz in view of Jeong in view of Donohue discloses the coupling (Modification of Figure 1 of in view of Page 2/17, Paragraphs 6-7 of  Jeong in view of Col. 7, lines 4, and 52-54 of Donohue: modifying the flexible coupling 19 of Beltz for compression coil spring that are not abutting during extension and abutting during flexion of the joint, as taught by spring 10 of Jeong, so that there is a biasing force that varies according to degree of flexion, thereby limiting movement of middle phalanx relative to proximal phalanx to predetermined range of motion to avoid injury to annular pulley ligaments, when the proximal and distal bands are worn on the proximal and distal phalanx, as taught by Donohue) attached in a manner to resist linear movement of the first end toward the second end and to limit movement of the middle phalanx relative to the proximal phalanx to a predetermined range of motion for avoiding tearing of the annular pulley ligament when the proximal and distal bands are worn on the proximal and middle phalanx portions, respectively, of the finger, the coupling being operable to restore (Modification of Figure 1 of Beltz in view of Page 2/17, Paragraphs 6-7 of  Jeong as evidenced by Paragraphs 2-3 of JamesSpring in view of Col. 7, lines 4, and 52-54 of Donohue, the coupling 19 of Beltz modified for the compression spring 10 of Jeong provides forces on band portions 17,18 of Beltz, when the proximal and distal bands are worn on the proximal and distal phalanx, as taught by Donohue, restoring the bands 17,18 of Beltz to a preferred position in an event of shifting given by the spring forces) at least one of the proximal and distal bands to at least one preferred position on the finger in an event of shifting of said at least one of the proximal and distal bands along the finger
Regarding claim 12, the combination of Beltz in view of Jeong in view of Donohue discloses the invention as described above but fails to explicitly disclose wherein the coupling comprises: a first coupling member attached to each of the proximal band and the distal band; and a second coupling member attached to each of the proximal band and the distal band.
Donohue further discloses wherein the analogous coupling 100 (Col. 7, line 4, The traction system of the invention may also be used with other dispositions of the connecting element, including on the lateral sides of the digits; Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’; this is the structure as defined by the 112f analysis above) comprises: a first coupling member (Col. 7, line 4 and Col. 8, line 5, first coupling compression spring 100 on lateral side of bands 96,98 with connecting elements 54’,54’’ rigidly attached to band portions 96,98 and provide a rigid coupling for the compression spring 100 on the lateral side) attached to each of the analogous proximal band  98 (Col. 7, line 61) and the distal band 96 (Col. 7, line 61); and a second coupling member (Col. 7, line 4 and Col. 8, line 5, second coupling compression spring 100 on medial side of bands 96,98 with connecting elements 54’,54’’ rigidly attached to band portions 96,98 and provide a rigid coupling for the compression spring 100 on the medial side) attached to each of the proximal band 98 and the distal band 96.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the coupling of Beltz in view of Jeong in view of Donohue, so that the coupling comprises a first coupling member attached to each of the proximal band and the distal band, and a second coupling member attached to each of the proximal band and the distal band, as taught by Donohue, in order to provide an improved brace with an enhanced coupling on lateral sides of the finger for protecting the finger joint at both lateral sides of the finger (Donohue, Col. 7, lines 4 and Col. 8, line 7).
Regarding claim 13, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue discloses the invention as described above and further discloses wherein each of the first and second coupling members (Modification of Figure 1 of Beltz in view of Page 2/17, Paragraphs 6-7 of  Jeong as evidenced by Paragraphs 2-3 of JamesSpring in view of Col. 7, lines 4, and 52-54 of Donohue: modifying the flexible coupling 19 of Beltz for the compression spring 10 of Jeong, positioned on a first lateral and a second medial side of the proximal and distal bands, as taught by Donohue) comprises a compressible coil spring dimensioned to be in a relaxed state (Jeong as evidenced by JamsesSpring, Paragraphs 2-3: compression springs are open-coiled when relaxed but when the compression spring is pressed on its axis such as during the joint flexion of Jeong, the coils push tight against one another) when the proximal and distal bands 18,17 (Beltz, Page 1, line 76-81 and Figure 1) are separated by a distance (Jeong, Page 2/17, Paragraphs 6-7 and Figure 2, restoring force returns spring 10 to relaxed state with upper and lower fixing parts 20,30 separated a distance apart corresponding to an extended joint position) corresponding to a distance between the proximal and distal bands 18,17 (Beltz, Page 1, line 76-81 and Figure 1) when worn on the proximal and middle phalanx portions of the finger (Modification of Figure 1 of Beltz in view of Figure 6 of Donohue, modifying the proximal ring 18 of Beltz to be located on the proximal phalanx, as taught by Donohue’s proximal band 98, and modifying the distal ring 17 of Beltz to be located on the middle phalanx, as taught by Donohue’s distal band 96).
Regarding claim 21, Beltz discloses a brace 17,18,19 (Page 1, lines 76-81 and Figure 1, shield for finger with pair of rings 17,18 and connected by suitable flexible means 19 to permit finger bending) for human hands comprising: a proximal band 18 (Page 1, line 76-81 and Figure 1, proximal ring 18); a distal band 17 (Page 1, line 76-81 and Figure 1, distal ring 17); and a coupling 19 (Page 1, line 76-81 and Figure 1, flexible means 19 having first and second ends connecting to respective attachment points on rings 17,18; This is an equivalent structure as defined by the 112f analysis above) attached to a respective attachment point, on each of the proximal band 18 and the distal band 17.
However, Beltz fails to explicitly disclose the brace for preventing injuries to annular pulley ligaments; the proximal band configured to be worn encircling a proximal phalanx portion of a finger of a human hand in a position overlying an annular pulley ligament of the proximal phalanx; the distal band dimensioned to be worn on a middle phalanx portion of the finger; the coupling attached to the respective attachment point, that is centrally located relative to ends of the respective band, the coupling being dimensioned to be in a relaxed state when the proximal and distal bands are separated by a distance corresponding to a distance between the proximal and distal bands and permitting movement of the proximal band relative to the distal band by way of extension and retraction of the coupling along a line passing through the attachment points during flexion of the finger when the brace is worn on the proximal and middle phalanx portions, respectively, of the finger, the coupling biasing the attachment points of the proximal and distal bands away from each other along the line passing through the attachment points during flexion of the finger, when the brace is worn on the finger's proximal and middle phalanx portions, to restore at least one of the proximal and distal bands to at least one preferred position on the finger in an event of shifting of said at least one of the proximal and distal bands along the finger. 
Jeong (and evidenced by JamesSpring) teaches an analogous coupling 10 (Page 2/17, Paragraphs 6-7 and Figure 2, linear spring 10 is coupled between proximal and distal parts 10,20 to allow joint flexion) being dimensioned to be in a relaxed state (Jeong as evidenced by JamsesSpring, Paragraphs 2-3: compression springs are open-coiled when relaxed but when the compression spring is pressed on its axis such as during the joint flexion of Jeong, the coils push tight against one another) when the analogous proximal and distal parts 20,30 (Page 2/17, Paragraph 5, upper fixing part 20 and lower fixing part 30) are separated by a distance (Page 2/17, Paragraphs 6-7 and Figure 2, restoring force returns spring 10 to relaxed state with upper and lower fixing parts 20,30 separated a distance apart corresponding to an extended joint position) corresponding to a distance between the analogous proximal and distal parts 20,30, the coupling 10 biasing (Page 2/17, Paragraphs 6-7 and Figure 2) the proximal and distal parts 20,30 away from each other
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the coupling of Beltz, so that the coupling is dimensioned to be in a relaxed state when the proximal and distal bands are separated by a distance corresponding to a distance between the proximal and distal bands and the coupling biasing the proximal and distal bands away from each other, as taught by Jeong (and evidenced by JamesSpring), in order to provide an improved finger brace with an enhanced coupling compression spring that is relaxed when the joint is extended and compresses when the joint is flexed for providing a desired passive restoring force back to joint extension (Jeong, Page 2/17, Paragraphs 6-7). 
However, Beltz fails to explicitly disclose the brace for preventing injuries to annular pulley ligaments; the proximal band configured to be worn encircling a proximal phalanx portion of a finger of a human hand in a position overlying an annular pulley ligament of the proximal phalanx; the distal band dimensioned to be worn on a middle phalanx portion of the finger; the coupling attached to the respective attachment point, that is centrally located relative to ends of the respective band, the coupling permitting movement of the proximal band relative to the distal band by way of extension and retraction of the coupling along a line passing through the attachment points during flexion of the finger when the brace is worn on the proximal and middle phalanx portions, respectively, of the finger, the coupling biasing the attachment points of the proximal and distal bands away from each other along the line passing through the attachment points during flexion of the finger, when the brace is worn on the finger's proximal and middle phalanx portions, to restore at least one of the proximal and distal bands to at least one preferred position on the finger in an event of shifting of said at least one of the proximal and distal bands along the finger. 
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’ preventing injuries to surrounding annular pulley ligaments) for preventing injuries to annular pulley ligaments of human hands; the analogous proximal band 98 (Col. 7, line 61, proximal band 98 encircles proximal phalanx 102 overlying annular pulley ligament) configured to be worn encircling a proximal phalanx portion 102 of a finger of a human hand in a position overlying an annular pulley ligament of the proximal phalanx 102; the analogous distal band 96 (Col. 7, line 61, distal band 96 worn on middle phalanx 104) dimensioned to be worn on a middle phalanx portion 104 of the finger; the analogous coupling 100 (Col. 7, line 4, The traction system of the invention may also be used with other dispositions of the connecting element, including on the lateral sides of the digits; Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’; this is the structure as defined by the 112f analysis above) attached to the analogous respective attachment point 54’,54’’ (Col. 7, line 4 and Col. 8, line 5, connecting elements 54’, 54’’ rigidly attached to band portions 96,98 on lateral sides of digit and provide a rigid coupling for the compression spring 100), that is centrally located (Col. 7, line 4 and Col. 8, line 5, connecting elements 54’, 54’’ on lateral and medial sides of band portions 96,98, in which lateral and medial sides of the digit and band portions 96,98 is at a central portion between the top and bottom edges of the band portions 96,98) relative to ends of the analogous respective band 98,96
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a position of the proximal band, a position of the distal band, and the attachment points of the coupling of Beltz, so that the proximal band encircles the proximal phalanx, the distal band is worn on a middle phalanx, and the attachment points are centrally located on the proximal and distal bands, as taught by Donohue, in order to provide an improved finger brace with an improved proximal and distal bands encircling the proximal and middle phalanx for preventing injury to the PIP joint via the bands and coupling providing increased support during joint flexion (Donohue, Col. 8, lines 9-12). 
Therefore, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue discloses the coupling (Modification of Figure 1 of Beltz in view of Page 2/17, Paragraphs 6-7 of  Jeong as evidenced by Paragraphs 2-3 of JamesSpring in view of Col. 7, lines 4, and 52-54 of Donohue: modifying the flexible coupling 19 of Beltz for compression coil spring that are not abutting during extension and abutting during flexion of the joint, as taught by spring 10 of Jeong and evidenced by JamesSpring, so that there is a biasing force that varies according to degree of flexion, thereby limiting movement of middle phalanx relative to proximal phalanx to predetermined range of motion to avoid injury to annular pulley ligaments, when the proximal and distal bands are worn on the proximal and distal phalanx, as taught by Donohue) permitting movement (Modification of Figure 1 of Beltz in view of Page 2/17, Paragraphs 6-7 of  Jeong as evidenced by Paragraphs 2-3 of JamesSpring in view of Col. 7, lines 4, and 52-54 of Donohue) of the proximal band relative to the distal band by way of extension and retraction of the coupling along a line passing through the attachment points (Modification of Figure 1 of Beltz in view of Page 2/17, Paragraphs 6-7 of  Jeong as evidenced by Paragraphs 2-3 of JamesSpring in view of Col. 7, lines 4, and 52-54 of Donohue, modifying the coupling 19 of Beltz to have attachments to the bands 17,18 at attachment points at a central location) during flexion of the finger when the brace is worn on the proximal and middle phalanx portions (Modification of Figure 1 of Beltz in view of Figure 6 of Donohue, modifying the proximal ring 18 of Beltz to be located on the proximal phalanx, as taught by Donohue’s proximal band 98, and modifying the distal ring 17 of Beltz to be located on the middle phalanx, as taught by Donohue’s distal band 96), respectively, of the finger, the coupling (Modification of Figure 1 of Beltz in view of Page 2/17, Paragraphs 6-7 of  Jeong as evidenced by Paragraphs 2-3 of JamesSpring in view of Col. 7, lines 4, and 52-54 of Donohue) biasing the attachment points of the proximal and distal bands away from each other along the line passing through the attachment points during flexion of the finger, when the brace is worn on the finger's proximal and middle phalanx portions, to restore (Modification of Figure 1 of Beltz in view of Page 2/17, Paragraphs 6-7 of  Jeong as evidenced by Paragraphs 2-3 of JamesSpring in view of Col. 7, lines 4, and 52-54 of Donohue, the coupling 19 of Beltz modified for the compression spring 10 of Jeong provides forces on band portions 17,18 of Beltz, with attachment points 54’,54’’, as taught by Donohue, restoring the bands 17,18 of Beltz to a preferred position in an event of shifting given by the spring forces) at least one of the proximal and distal bands to at least one preferred position on the finger in an event of shifting of said at least one of the proximal and distal bands along the finger.
Regarding claim 22, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue discloses the invention as described above and further discloses wherein the coupling (Modification of Figure 1 of Beltz in view of Col. 7, lines 4, and 52-54 of Donohue: modifying the flexible coupling 19 of Beltz for compression coil spring 10 of Jeong) is compressible.
Regarding claim 23, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue discloses the invention as described above. Beltz further discloses wherein each of the proximal and distal bands 18,17 (Page 1, line 76-81 and Figure 1, proximal and distal rings 18,17) comprises a ring.
However, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue fails to explicitly disclose wherein each of the proximal and distal bands comprises a ring of elastic material.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) wherein each of the analogous proximal 98 and analogous distal bands 96 (Col. 7, line 61) comprises a ring of elastic material (Col. 2, lines 28-32, band portions 96,98 are formed from foam rubber covered by a flexible outer layer which are considered to be comprised of a ring of elastic material).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a material of the proximal band and distal bands of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue, so that the bands are a ring of elastic material, as taught by Donohue, in order to provide an improved finger brace with proximal and distal bands that elastically wrap around a proximal and middle phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32).
Regarding claim 24, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue discloses the invention as described above and further discloses wherein the coupling (Modification of Figure 1 of Beltz in view of Page 2/17, Paragraphs 6-7 of  Jeong as evidenced by Paragraphs 2-3 of JamesSpring in view of Col. 7, lines 4, and 52-54 of Donohue: modifying the flexible coupling 19 of Beltz for compression coil spring that are not abutting during extension and abutting during flexion of the joint, as taught by spring 10 of Jeong and evidenced by JamesSpring, so that there is a biasing force that varies according to degree of flexion, thereby limiting movement of middle phalanx relative to proximal phalanx to predetermined range of motion to avoid injury to annular pulley ligaments, when the proximal and distal bands are worn on the proximal and distal phalanx, as taught by Donohue) is configured to limit movement of the middle phalanx relative to the proximal phalanx to a predetermined range of motion (Modification of Figure 1 of Beltz in view of Page 2/17, Paragraphs 6-7 of  Jeong as evidenced by Paragraphs 2-3 of JamesSpring in view of Col. 7, lines 4, and 52-54 of Donohue ring) for avoiding tearing of the annular pulley ligament due to separation of a flexor tendon of the finger from a respective phalanx portion, when the proximal and distal bands (Modification of Figure 1 of Beltz in view of Figure 6 of Donohue, modifying the proximal ring 18 of Beltz to be located on the proximal phalanx, as taught by Donohue’s proximal band 98, and modifying the distal ring 17 of Beltz to be located on the middle phalanx, as taught by Donohue’s distal band 96) are worn on the proximal and middle phalanx portions, respectively, of the finger.
Regarding claim 25, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue discloses the invention as described above. Beltz further discloses wherein each of the proximal band 18 and the distal band 17 comprises: a respective ring (Page 1, lines 76-81).
However, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue fails to explicitly disclose wherein each of the proximal band and the distal band comprises: a respective ring of elastic material supporting a pair of rigid coupling support members disposed at diametrically opposed positioned about a periphery of the respective ring.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) wherein each of the analogous proximal band 98 and analogous distal band 96 comprises: an analogous respective ring (Col. 7, line 61 and Figure 6, proximal and distal rings 98,96) of elastic material (Col. 2, lines 28-32, band portions 96,98 are formed from foam rubber covered by a flexible outer layer which are considered to be comprised of a ring of elastic material) supporting (Col. 2, line 32, flexible but stiffer outer layer of the band may carry the connecting element rigidly attached to it) a pair of rigid coupling support member 54’, 54’’ (Col. 7, line 4 and Col. 8, line 7, connecting elements 54’, 54’’ rigidly attached to band portions 96,98 on lateral sides of digit and provide a rigid coupling for the compression spring 100; this is the structure as defined by the 112f analysis above) disposed at diametrically opposed positioned about a periphery (Col. 7, line 4 and Col. 8, line 7, connecting elements 54’, 54’’ on periphery of band portions 96,98 on lateral sides of digit) of the analogous respective ring 96,98.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a material of the proximal and distal bands and a connection between the coupling and the respective bands of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue, so that each of the proximal and distal band rings are formed from elastic material and each include rigid coupling support members at diametrically opposed positions about a periphery of each respective ring, as taught by Donohue, in order to provide an improved finger brace with enhanced attachment of the coupling to the proximal and distal bands which are able to elastically wrap around a proximal and middle phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32).
Regarding claim 30, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue discloses the invention as described above and further discloses wherein the coils of the compressible coil spring (Modification of Figure 1 of Beltz in view of Page 2/17, Paragraphs 6-7 of  Jeong as evidenced by Paragraphs 2-3 of JamesSpring: modifying the flexible coupling 19 of Beltz to have compression coils that are not abutting during extension and abutting during flexion of the joint serving as a resilient stop, as taught by spring 10 of Jeong and evidenced by JamesSpring, so that there is a biasing force that varies according to degree of flexion) are in an abutting relationship to serve as a mechanical stop against flexion of the finger when axes of the proximal and distal bands (Modification of Figure 1 of Beltz in view of Figure 6 of Donohue, modifying the proximal ring 18 of Beltz to be located on the proximal phalanx, as taught by Donohue’s proximal band 98, and modifying the distal ring 17 of Beltz to be located on the middle phalanx, as taught by Donohue’s distal band 96) are separated by an angle (Modification of Figure 1 of Beltz in view of Page 2/17, Paragraphs 6-7 of  Jeong as evidenced by Paragraphs 2-3 of JamesSpring: modifying the coupling 19 of Beltz for the compression spring 10 of Jeong, in which the compression spring is biased during flexion when the axes of the proximal and distal bands are separated by an angle, as taught by Jeong and evidenced by JamesSpring) and the brace 17,18,19 (Beltz, Page 1, lines 76-81 and Figure 1) is worn on the finger's proximal and middle phalanx portions.
However, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue fails to explicitly disclose the angle of more than 90 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the abutment of the coils when the axes of the proximal and distal bands are separated by an angle of the finger brace of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue to have the coils abut when the angle is more than 90 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device”, see MPEP 2144.04(IV)(A), [In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)]. In the instant case, the coils of the finger brace of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue would not operate differently with the claimed separation of the axes of the proximal and distal bands and since the compression coils of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue are intended to be biased when the finger is flexed, the finger brace would function appropriately having the claimed angle of more than 90 degrees that results in the coils abutting. Further, applicant places no criticality on the range claimed, indicating simply the angle is “about” (Specification, Paragraph 41), which may encompass any angle of flexion. 
Claims 5-6, 10, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Beltz (U.S. Patent No. 1733933) in view of Donohue (U.S. Patent No. 5020524) in view of Jeong (KR 20130027807 A) as evidenced by JamesSpring (Spring & Wire Co., Compression Spring Uses, https://www.jamesspring.com/news/what-are-compression-springs/, 03/09/2015), as applied to claim 4, and in further view of Kanamoto et al. (U.S. patent No. 4220334).
Regarding claim 5, the combination of Beltz in view of Jeong (and evidenced by JamesSpring)  in view of Donohue discloses the invention as described above but fails to explicitly disclose wherein each ring of elastic material is molded around its respective pair of rigid coupling support members.
Kanamoto teaches an analogous brace (Col. 1, lines 6-9 and Figure 1, finger rehabilitation device for restoring muscle strength and preventing injury at a proximal interphalangeal joint 20) wherein an analogous ring 2 (Col. 2, line 22 and Figure 1, bight element 2 worn around proximal portion of finger is formed by a half ring on a dorsal side of the finger) is molded around (Col. 2, lines 31-32 and Figure 1,  lock plate 19 has a hole 18, with which projection 17 of the spring member 11 engages. Therefore projection 17 is inserted into the hole 18, in which the bight element 2 is molded around the hole 18) its analogous pair of rigid coupling support members 19 (Col. 2, line 30 and Figure 2, lock plate 19; this is the structure as defined by the 112f analysis above). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify each of the proximal and distal ring of elastic material with each pair of rigid coupling support members of Beltz in view of Jeong (and evidenced by JamesSpring)  in view of Donohue , so that each ring of elastic material is molded around its respective pair of rigid coupling support members, as taught by Kanamoto, in order to provide an improved brace with an enhanced coupling and rigid coupling support members that are protected (Kanamoto, Col. 2, lines 30-32), and do not catch on external objects such as clothing.
Regarding claim 6, the combination of Beltz in view of Jeong (and evidenced by JamesSpring)  in view of Donohue  in view of Kanamoto discloses the invention as described above but fails to explicitly disclose wherein the coupling comprises: a first coupling member attached to respective rigid coupling support members of each of the proximal band and the distal band; and a second coupling member attached to respective rigid coupling support members of each of the proximal band and the distal band.
Donohue further discloses wherein the analogous coupling 100 (Col. 7, line 4, The traction system of the invention may also be used with other dispositions of the connecting element, including on the lateral sides of the digits; Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’; this is the structure as defined by the 112f analysis above) comprises: a first coupling member (Col. 7, line 4 and Col. 8, line 5, first coupling compression spring 100 on lateral side of bands 96,98) attached to respective rigid coupling support members 54’,54’’ (Col. 7, lines 4 and Col. 8, line 7, connecting elements 54’,54’’ rigidly attached to band portions 96,98 and provide a rigid coupling for the compression spring 100 on the lateral side) of each of the analogous proximal band  98 (Col. 7, line 61) and the distal band 96 (Col. 7, line 61); and a second coupling member (Col. 7, line 4 and Col. 8, line 5, second coupling compression spring 100 on medial side of bands 96,98) attached to respective rigid coupling support members 54’,54’’ (Donohue, Col. 7, lines 4 and Col. 8, line 7, connecting elements 54’,54’’ rigidly attached to band portions 96,98 and provide a rigid coupling for the compression spring 100 on the medial side) of each of the proximal band 98 and the distal band 96.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the coupling of Beltz in view of Jeong (and evidenced by JamesSpring)  in view of Donohue  in view of Kanamoto, so that the coupling comprises a first coupling member attached to respective rigid coupling support members of each of the proximal band and the distal band, and a second coupling member attached to respective rigid coupling support members of each of the proximal band and the distal band, as taught by Donohue, in order to provide an improved brace with an enhanced coupling on lateral sides of the finger for protecting the finger joint at both lateral sides of the finger (Donohue, Col. 7, lines 4 and Col. 8, line 7).
Regarding claim 10, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue in view of Kanamoto discloses the invention as described above and further discloses wherein said first coupling member comprises said compressible coil spring (Modification of Figure 1 of Beltz in view of Page 2/17, Paragraphs 6-7 of  Jeong as evidenced by Paragraphs 2-3 of JamesSpring in view of Col. 7, lines 4, and 52-54 of Donohue: modifying the flexible coupling 19 of Beltz for the compression spring 10 of Jeong, positioned on a first lateral and a second medial side of the proximal and distal bands, as taught by Donohue) and wherein said second coupling member comprises a second compressible coil spring (Modification of Figure 1 of Beltz in view of Page 2/17, Paragraphs 6-7 of  Jeong as evidenced by Paragraphs 2-3 of JamesSpring in view of Col. 7, lines 4, and 52-54 of Donohue). 
Regarding claim 26, the combination of Beltz in view of Jeong (and evidenced by JamesSpring)  in view of Donohue discloses the invention as described above but fails to explicitly disclose wherein each ring of elastic material is molded around its respective pair of rigid coupling support members.
Kanamoto teaches an analogous brace (Col. 1, lines 6-9 and Figure 1, finger rehabilitation device for restoring muscle strength and preventing injury at a proximal interphalangeal joint 20) wherein an analogous ring 2 (Col. 2, line 22 and Figure 1, bight element 2 worn around proximal portion of finger is formed by a half ring on a dorsal side of the finger) is molded around (Col. 2, lines 31-32 and Figure 1,  lock plate 19 has a hole 18, with which projection 17 of the spring member 11 engages. Therefore projection 17 is inserted into the hole 18, in which the bight element 2 is molded around the hole 18) its analogous pair of rigid coupling support members 19 (Col. 2, line 30 and Figure 2, lock plate 19; this is the structure as defined by the 112f analysis above). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify each of the proximal and distal ring of elastic material with each pair of rigid coupling support members of Beltz in view of Jeong (and evidenced by JamesSpring)  in view of Donohue , so that each ring of elastic material is molded around its respective pair of rigid coupling support members, as taught by Kanamoto, in order to provide an improved brace with an enhanced coupling and rigid coupling support members that are protected (Kanamoto, Col. 2, lines 30-32), and do not catch on external objects such as clothing.
Regarding claim 27, the combination of Beltz in view of Jeong (and evidenced by JamesSpring)  in view of Donohue in view of Kanamoto discloses the invention as described above but fails to explicitly disclose wherein the coupling comprises: a first coupling member attached to respective rigid coupling support members of each of the proximal band and the distal band; and a second coupling member attached to respective rigid coupling support members of each of the proximal band and the distal band.
Donohue further discloses wherein the analogous coupling 100 (Col. 7, line 4, The traction system of the invention may also be used with other dispositions of the connecting element, including on the lateral sides of the digits; Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’; this is the structure as defined by the 112f analysis above) comprises: a first coupling member (Col. 7, line 4 and Col. 8, line 5, first coupling compression spring 100 on lateral side of bands 96,98) attached to respective rigid coupling support members 54’,54’’ (Col. 7, lines 4 and Col. 8, line 7, connecting elements 54’,54’’ rigidly attached to band portions 96,98 and provide a rigid coupling for the compression spring 100 on the lateral side) of each of the analogous proximal band  98 (Col. 7, line 61) and the distal band 96 (Col. 7, line 61); and a second coupling member (Col. 7, line 4 and Col. 8, line 5, second coupling compression spring 100 on medial side of bands 96,98) attached to respective rigid coupling support members 54’,54’’ (Col. 7, lines 4 and Col. 8, line 7, connecting elements 54’,54’’ rigidly attached to band portions 96,98 and provide a rigid coupling for the compression spring 100 on the medial side) of each of the proximal band 98 and the distal band 96.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the coupling of Beltz in view of Jeong (and evidenced by JamesSpring)  in view of Donohue  in view of Kanamoto, so that the coupling comprises a first coupling member attached to respective rigid coupling support members of each of the proximal band and the distal band, and a second coupling member attached to respective rigid coupling support members of each of the proximal band and the distal band, as taught by Donohue, in order to provide an improved brace with an enhanced coupling on lateral sides of the finger for protecting the finger joint at both lateral sides of the finger (Donohue, Col. 7, lines 4 and Col. 8, line 7).
Claims 7-8 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Beltz (U.S. Patent No. 1733933) in view of Donohue (U.S. Patent No. 5020524) in view of Jeong (KR 20130027807 A) (as evidenced by JamesSpring (Spring & Wire Co., Compression Spring Uses, https://www.jamesspring.com/news/what-are-compression-springs/, 03/09/2015)) in view of Kanamoto et al. (U.S. patent No. 4220334), as applied to claims 6 and 27, respectively, and in further view of Lindemann (U.S. Patent No. 4677971).
Regarding claim 7, the combination of Beltz in view of Jeong (and evidenced by JamesSpring)  in view of Donohue  in view of Kanamoto discloses the invention as described above but fails to explicitly disclose wherein each of the first and second coupling members is pivotably attached to each of the respective rigid coupling support members of the proximal and distal bands.
Lindemann teaches wherein each of the analogous first and second coupling members 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the analogous respective rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of the analogous proximal 34 (Col. 4, line 10 and Figure 9, strap 34) and analogous distal bands 27 (Col. 3, line 59 and Figure 9, strap on hand piece sleeve 27).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection of the rigid coupling support members with the first and second coupling members of Beltz in view of Jeong (and evidenced by JamesSpring)  in view of Donohue  in view of Kanamoto , so that the first and second coupling members are pivotably attached to the each of rigid coupling support members, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension on both lateral and medial sides of a finger (Lindemann, Col. 4, lines 61-65).
Regarding claim 8, the combination of Beltz in view of Jeong (and evidenced by JamesSpring)  in view of Donohue  in view of Kanamoto discloses the invention as described above but fails to explicitly disclose wherein each of the first and second coupling members is pivotably attached to each of the respective rigid coupling support members by a joint permitting relative rotation about a single axis.
Lindemann teaches wherein each of the analogous first and second coupling members 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the analogous respective rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) by a joint (Lindemann, Col. 4, lines 53-58 and Figure 9, dynamic link 42 with ball end is connected to socket of a ball and socket joint 41,43) permitting relative rotation about a single axis (Lindemann, Figure 9, ball joints 41,43 permit relative rotation about a single axis that is perpendicular to the axis of elongation of the dynamic link 42). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection of the rigid coupling support members with the first and second coupling members of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue  in view of Kanamoto , so that the first and second coupling members are pivotably attached to the each of rigid coupling support members, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension on both lateral and medial sides of a finger (Lindemann, Col. 4, lines 61-65).
Regarding claim 28, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue  in view of Kanamoto discloses the invention as described above but fails to explicitly disclose wherein each of the first and second coupling members is pivotably attached to each of the respective rigid coupling support members of the proximal and distal bands.
Lindemann teaches wherein each of the analogous first and second coupling members 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the analogous respective rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of the analogous proximal 34 (Col. 4, line 10 and Figure 9, strap 34) and analogous distal bands 27 (Col. 3, line 59 and Figure 9, strap on hand piece sleeve 27).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection of the rigid coupling support members with the first and second coupling members of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue  in view of Kanamoto, so that the first and second coupling members are pivotably attached to the each of rigid coupling support members, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension on both lateral and medial sides of a finger (Lindemann, Col. 4, lines 61-65).
Regarding claim 29, the combination of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue  in view of Kanamoto discloses the invention as described above but fails to explicitly disclose wherein each of the first and second coupling members is pivotably attached to each of the respective rigid coupling support members by a joint permitting relative rotation about a single axis.
Lindemann teaches wherein each of the analogous first and second coupling members 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the analogous respective rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) by a joint (Lindemann, Col. 4, lines 53-58 and Figure 9, dynamic link 42 with ball end is connected to socket of a ball and socket joint 41,43) permitting relative rotation about a single axis (Lindemann, Figure 9, ball joints 41,43 permit relative rotation about a single axis that is perpendicular to the axis of elongation of the dynamic link 42). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection of the rigid coupling support members with the first and second coupling members of Beltz in view of Jeong (and evidenced by JamesSpring) in view of Donohue  in view of Kanamoto, so that the first and second coupling members are pivotably attached to the each of rigid coupling support members, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension on both lateral and medial sides of a finger (Lindemann, Col. 4, lines 61-65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Evans (US 4441489 A) teaches a finger brace with a proximal and distal band and a coupling therebetween.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786